Case 1:18-cv-03969-GHW Document 173 Filed 08/29/19 Page 1 of 2




                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED:8/29/2019
                                        MEMORANDUM ENDORSED
     Case 1:18-cv-03969-GHW Document 173 Filed 08/29/19 Page 2 of 2




The Court will hold a teleconference to address Defendant's motion to strike
Plaintiff's second amended complaint on August 29, 2019 at 2:00 p.m. The parties
are directed to call Chambers (212-805-0296) at that time with all parties on the line.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 171.

SO ORDERED.
Dated: August 28, 2019                     _____________________________________
                                                  GREGORY H. WOODS
New York, New York
                                                 United States District Judge
